Citation Nr: 0938717	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected lumbar spine impairment.

2.  Entitlement to an evaluation in excess of 40 percent for 
service-connected lumbar spine impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1982 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, and from an August 2007 rating 
decision by the Appeals Management Center (AMC) in 
Washington, DC.  The 2003 rating decision denied the 
veteran's claim for a rating in excess of 40 percent for 
lumbar spine impairment, and the August 2007 rating decision 
denied the veteran's claim for service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to service-connected lumbar spine impairment.

The Board remanded the case in October 2006, March 2008 and 
January 2009.

The veteran testified at a June 2009 video-conference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must once again remand this case.

If a Statement of the Case (SOC) is prepared before the 
receipt of further evidence, a Supplemental Statement of the 
Case (SSOC) must be issued to the Veteran, as provided in 38 
C.F.R. § 19.31, unless the additional evidence is duplicative 
or not relevant to the issue(s) on appeal.  38 C.F.R. § 
19.37(a) (2008).

The most recent supplemental statement of the case (SSOC) was 
issued to the Veteran in June 2008.  A temporary folder 
associated with the veteran's claims file reveals that the 
Veteran's representative submitted a July 2009 letter from 
P.M. Jacob-Fox, M.D., who reported treating the veteran for 
lumbar spine disability since 2005.  An SSOC was not issued 
after receipt of the additional evidence.  On remand and in 
accordance with 38 C.F.R. § 19.37(a), the aforementioned 
evidence must be considered by the RO and included in an 
SSOC.

The Board notes that the issue of entitlement to an increased 
evaluation for service-connected lumbar spine impairment 
remains inextricably intertwined with the issue of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

Undertake a review of all evidence 
received since the June 2008 supplemental 
statement of the case.  After undertaking 
any additional development which may be 
necessary, determine if entitlement to 
service connection for degenerative disc 
disease of the lumbosacral spine and a 
rating in excess of 40 percent for lumbar 
spine impairment is warranted.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


